           Case 1:20-cv-05392-VSB Document 17 Filed 12/01/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
GERALD ROLAND,                                            :                             12/1/2020
                                                          :
                                         Plaintiff,       :
                                                          :              20-CV-5392 (VSB)
                           -against-                      :
                                                          :                  ORDER
CITY OF NEW YORK, et al.,                                 :
                                                          :
                                         Defendants. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

         Plaintiff filed this action on July 14, 2020, (Doc. 1), and filed affidavits of service on

Defendants Mohammed Rios and Raphael Mero on November 11, 2020, (Docs. 15, 16). The

deadline for Defendant Rios to respond to Plaintiff’s complaint was November 23, 2020, (see

Doc. 15), and the deadline for Defendant Mero to respond was November 27, 2020, (see Doc.

16). To date, Defendants Rios and Mero have not appeared or responded to the complaint.

Accordingly, if Plaintiff intends to seek a default judgment he is directed to do so in accordance

with Rule 4(H) of my Individual Rules and Practices in Civil Cases by no later than December

21, 2020. If Plaintiff fails to do so or otherwise demonstrate that he intends to prosecute this

litigation, I may dismiss this case for failure to prosecute pursuant to Federal Rule of Civil

Procedure 41(b).

SO ORDERED.

Dated:       December 1, 2020
             New York, New York                               ________________________________
                                                              VERNON S. BRODERICK
                                                              United States District Judge
